NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
Applicant’s arguments, see pp.8-10, filed 9/24/2021, with respect to the rejection(s) of claim(s) 1-18 rejected under 35 U.S.C. 103 as being unpatentable over MIYAZAWA et al. (US 20160001742 A1) in view of KIM et al. (US 11080953 B2) further in view of MORI et al. (US 20160159279 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art which teaches the combination of the amended limitations of the claims.
MIYAZAWA and MORI are maintained as reference(s) given the teachings as indicated and explained below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIYAZAWA et al. (US 20160001742 A1) in view of ELANGOVAN et al. (US 9894492 B1) further in view of MORI et al. (US 20160159279 A1).
Re claim 1, MIYAZAWA discloses (abstract) a door lock device 2 (fig.1) comprising: 
a communication unit (i.e. body of 2 which includes antennas ANTx and its circuitry), comprising a communication circuit (i.e. interpreted as the antennas circuits ANT1-ANT3 and 14) configured to receive a key information (i.e. memory 24 stores an ID set to the portable device 3) and location information (i.e. information required to calculate the distances based on the reception strength of the radio waves [0009]) of an electronic device 3 from the electronic 
a location information receiver (i.e. 10/11) configured to receive location information of the door lock device; 
a door lock 32 configured to be in a locked or unlocked state; and [0042]
a controller 12 electrically connected to the communication unit, the location information receiver, and the door lock,
wherein the controller is configured to:
determines a distance between the electronic device and the door lock device on the basis of the location information of the electronic device and the location information of the door lock device (fig.2-6 – [0032, 0057] – step S2) (fig.2 – steps S3-S7).
One of ordinary skill in the art understands that in the field of vehicle access security, signal distances are commonly used to determine specific location or range, in which various methods are used to determine such distances (i.e. RSSI) of user carrying device to determine proper operation of vehicles (i.e. unlocking of doors).
	However, MIYAZAWA fails to explicitly disclose:
identify a validity of the key information based on comparing the distance and a predetermined distance:
determine that the door lock is in a locked state based on the distance being longer than the predetermined distance;
determine that the door lock is in an unlocked state using the key information based on the distance being shorter than the predetermined distance.
	ELANGOVAN teaches (abstract) in a similar field of invention (i.e. method, system, and door lock device for controlling door lock – FIG.2), wherein a door access system (FIG.1) includes a mobile electronic device 102 and a door lock (FIG.1 – c.6, ll.31-48) in a system operating using signals (FIG.2 – step 204) to determine validity of a key information (c.9, ll.46-
(c.6, ll.31-48)
The antennas 106 can be configured to communicate with the mobile device 102 using a short-range wireless communications network, such as, for example, a standard BLUETOOTH network, a BLUETOOTH Low Energy (BLE) network, an NFC network, an RFID network, etc. The mobile device 102 may be detected by the antennas 106 only after the mobile device 102 moves within a wireless communication range of the antennas 106, or other predetermined distance from the vehicle 104. In a preferred embodiment, the antennas 106 are BLE antennas configured to operate in the 2.4 Gigahertz (GHz) band and use up to three channels to transmit signals to and receive signals from the mobile device 102, for example, through a channel hopping process. In such cases, the wireless unit 108 of the mobile device 102 also includes at least one BLE antenna configured to wirelessly communicate with the antennas 106, for example, once the mobile device 102 is within 100 meters of the vehicle.

(c.9, ll.46-52)
At step 206, the processor determines a location of the mobile device relative to the vehicle cabin based on the vehicle locations of the first and second antennas. In some embodiments, the method 200 further includes step 208, where the processor enables a passive start function or a passive entry function depending on whether the mobile device location is inside or outside the vehicle cabin.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try identifying validity of mobile electronic device with key data as taught by ELANGOVAN in order to obtain a vehicle door access system that determines validity based on distances determined (i.e. by way of RSSIs received by antennas) as required, given that MIYAZAWA explicitly discloses the need to calculate distances and specific locations to perform door unlocking functions.
	However, MIYAZAWA as modified by ELANGOVAN fails to explicitly disclose:
transmit notification information indicating abnormal access to the electronic device based on the distance being longer than the predetermined distance.	In a similar field of invention, MORI teaches (abstract) transmission of notification information indicating an abnormal access operation to a mobile electronic device [0008, 0014, 0037] used with a vehicle access system (FIG.1), wherein such an abnormal condition is 
[0037] When in the connected state of the radio communication with the vehicle 12, the communication part 21 receives predetermined verification information transmitted from the vehicle 12, the control part 25 controls at least one of the display of the display screen 23a of the touch panel 23 and the operation of the speaker 24, and performs a predetermined alert operation. The control part 25 stores reference status in advance, which is status of the vehicle 12 and needs no alert operation. When the position of the portable terminal 11 is changed from the inside of the predetermined communication range to the outside of the communication range and when a result of comparison between the verification information received immediately before the position of the portable terminal 11 is changed to the outside of the communication range and the reference status stored in advance indicates that the verification information and the reference status are different from each other, the control part 25 determines that an alert operation is necessary. On determining that the alert operation is necessary, the control part 25 performs the alert operation through at least one of the display of the display screen 23a of the touch panel 23 and the operation of the speaker 24.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding the function of transmitting notification information to indicate abnormal access condition as taught by MORI in order to further protect the vehicle door access system by way of alerting to a user device (i.e. electronic device carried by user) of an abnormal access condition (i.e. attack attempt).
Re claim 2, MIYAZAWA discloses [0034] the device of claim 1, wherein the controller determines a movement direction of the electronic device on the basis of a signal received from the electronic device through the communication unit, and determines whether to unlock the door lock on the basis of the direction.  
Re claim 3, MIYAZAWA discloses [0038] the device of claim 1, wherein the controller is configured to unlock the door lock by using the key information when the distance is shorter than the predetermined distance.  
Re claim 4, MIYAZAWA discloses [0034] the device of claim 1, wherein the controller is configured to unlock the door lock by using the key information when the electronic device is positioned within a predetermined area relative to the door lock device.  

Re claim 6, MIYAZAWA discloses [0099-0101] the device of claim 1, wherein the door lock comprises a first door lock and a second door lock (i.e. doors 1a-1b), and the controller is configured to selectively release at least one of the first door lock and the second door lock on the basis of the key information.
Re claim 7, MIYAZAWA discloses [0043, 0049] the device of claim 1, wherein the door lock device is configured to determine whether to unlock the door lock on the basis of the authentication information.  
Re claim 8, MIYAZAWA discloses [0043, 0049] the device of claim 7, wherein the authentication information comprises ID information of the electronic device.  
Re claim 9, MIYAZAWA as modified by ELANGOVAN and MORI discloses (as applied for claim 1) a control method of a door lock device, the method comprising: 
receiving a key information and location information of an electronic device from the electronic device, wherein the key information includes authentication information for authenticating the electronic device;
receiving location information of the door lock device; 
determining a distance between the electronic device and the door lock device on the basis of the location information of the electronic device and the location information of the door lock device;
identifying a validity of the key information based on comparing the distance and a predetermined distance:
determining that the door lock device is in a locked state based on the distance being longer than the predetermined distance;

transmitting notification information indicating abnormal access to the electronic device
based on the distance being longer than the predetermined distance.
Re claim 10, Rejected for the same reasoning as for claim 2.
Re claim 11, Rejected for the same reasoning as for claim 3.
Re claim 12, Rejected for the same reasoning as for claim 5.
	Re claim 13, Rejected for the same reasoning as for claim 6.  
Re claim 14, Rejected for the same reasoning as for claim 7.
Re claim 15, Rejected for the same reasoning as for claim 8.  
Re claim 16, MIYAZAWA discloses [0096] the device of claim 1, wherein the controller is configured to determine the distance between the electronic device and the door lock device on the basis of a signal received from the electronic device through the communication unit.  
Re claim 17, MIYAZAWA discloses (fig.2 – i.e. steps S3-S6) the method of claim 9, wherein determining a distance comprises: 
determining the distance between the electronic device and the door lock device on the basis of a signal received from the electronic device.  
Re claim 18, Rejected for the same reasoning as for claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        1/20/2022

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683